Citation Nr: 0629194	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1942 to January 1946.  He died in 
February 2003.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) from a May 
2003 rating decision of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006, to assist in resolving conflicting evidence in 
this appeal, the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA).  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2005).  
The designated physician provided the VHA opinion in May 
2006.  The appellant and her representative were apprised of 
this opinion later in May 2006 and given 60 days to submit 
additional evidence and argument in response to it.  In June 
2006, the appellant indicated she had no further argument 
and/or evidence to submit.  See 38 C.F.R. § 20.903 (2005); 
see also Thurber v. Brown, 5 Vet. App. 119 (1993).  The case 
is now ready for appellate adjudication.


FINDINGS OF FACT

1.  The veteran died in February 2003.  The immediate cause 
of his death was lung cancer; other significant contributing 
conditions were chronic obstructive pulmonary disease (COPD) 
and coronary artery disease (CAD).  An autopsy was not 
performed.

2.  At the time of his death, service connection was in 
effect for residuals of cold injury to the veteran's legs and 
feet, including peripheral neuropathy and amputation of toes.  



3.  The preponderance of the competent medical evidence 
indicates the 
service-connected disability did not cause or contribute 
materially or substantially to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not from a disease or injury incurred 
or aggravated in service, or from disability that may be 
presumed to have been incurred in service, or from a 
condition that was proximately due to, the result of, or 
aggravated by service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  


This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, 
the appellant was provided notice of the VCAA in April 2003, 
prior to the initial adjudication of her claim in the May 
2003 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both private and 
VA medical treatment records.  In this way, the VCAA letter 
clearly satisfied the first three "elements" of the notice 
requirement.  In addition, the April 2003 letter informed 
the appellant:

We will try to help you get such things 
as medical records, employment records, 
or records from other Federal agencies.  
You must give us enough information about 
these records so that we can request them 
from the agency or person who has them.  
It's still your responsibility to support 
your claim with appropriate evidence.  

This satisfies the fourth element, in that it essentially 
informed the appellant that she could submit any and all 
evidence that was pertinent to her claim, including by having 
VA obtain this evidence for her assuming she provided 
sufficient information.  And while the VCAA makes it clear 
that it is VA's, not her, ultimate responsibility to obtain 
records in the possession of a Federal agency, the mere fact 
that this letter suggested otherwise is nonprejudicial since, 
as mentioned, the appellant has stated that she has no 
further evidence to submit.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for cause of 
death.  She was not provided notice of the type of evidence 
necessary to establish a disability rating because this 
downstream issue does not arise in 
cause-of-death claims.  She also did not receive notice 
concerning the effective date element of her claim, but this, 
too, was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the claimant has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the appellant's claim for service 
connection, any question about the appropriate effective date 
to be assigned is rendered moot.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  Again, in June 2006 she stated that she had no 
further evidence and/or argument to submit.  So all pertinent 
due process requirements have been met.  See 38 C.F.R. § 
3.103 (2005).

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).

Service connection also may be granted on a presumptive basis 
for certain chronic diseases, per se, including 
cardiovascular disease, if the condition was manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused his death or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability - including via aggravation.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).  The debilitating effects 
of a 
service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).



Analysis

The death certificate shows the veteran died in February 2003 
from lung cancer with COPD and CAD as other significant 
contributing conditions.  An autopsy was not performed.  At 
the time of his death, the veteran was service connected for 
residuals of cold injury to his legs and feet, including 
peripheral neuropathy and amputation of toes.  

The appellant contends the veteran's service-connected 
conditions were contributing factors in his death.  See VA 
Form 9, dated March 24, 2004, page 2.  She believes "[t]he 
poor circulation of the vascular disease could have put extra 
strain on his already weakened heart from the treatment for 
the lung cancer, COPD, and [CAD]."  Id.

As an initial point worth noting, the appellant does not 
contend the veteran's death was directly due to his military 
service or any particular incident thereof.  And this also is 
not otherwise indicated by the record on appeal.  On the 
contrary, she states "It is true that he did not develop 
lung cancer, [COPD], and [CAD] while he was in military 
service. . . . Nor did they show up within the presumptive 
one-year period following discharge."  Id. at page 1.  
Therefore, the Board need not consider her entitlement to 
service connection on the basis of direct or even presumptive 
incurrence of these conditions in service.  Rather, the Board 
need only focus its analysis exclusively on the question of 
whether there was a relationship between the veteran's 
service-connected disabilities and his death.

In order to grant service connection for the cause of the 
veteran's death, there are three requirements:  (1) evidence 
of his death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) obviously has been met inasmuch as 
the veteran's death has been confirmed, which indeed prompted 
his widow-appellant's claim.  With respect to element (2), he 
also had established service-connected disabilities when he 
died - namely, residuals of cold injury to his legs and 
feet, including peripheral neuropathy and amputation of toes.  
So Hickson element (2) is met, as well.  This, in turn, means 
Hickson element (3) - medical nexus, is the deciding issue.

The record on appeal contains five medical opinions 
addressing whether the veteran's death was etiologically 
related to his service-connected disabilities.  There are 
April 2003 and July 2004 statements from Dr. G.P. and a July 
2003 statement from Dr. P.D., which are arguably favorable to 
the claim.  Whereas there are September 2003 and January 2004 
statements from Dr. J.M. and a May 2006 statement from Dr. 
D.L. (the VHA specialist), which are not.

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the claim.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In addition, the Court has expressly declined to adopt a 
"treating physician rule" that would afford greater weight to 
the opinion of a veteran's treating physician over the 
opinion of a VA or other physician to the contrary.  See 
Guerrieri v. Brown, 4 Vet. App. at 471-73.

In the April 2003 letter, Dr. G.P., the physician who signed 
the veteran's death certificate, stated he had severe 
vascular disease and that the "ultimate mechanism of his 
demise would have been both pulmonary failure and cardiac 
failure."  In the July 2003 letter, Dr. P.D., a cardiologist 
who treated the veteran, stated his underlying vascular 
disease and the stress put on his heart from the lung cancer 
"could have been" a contributing factor in leading to his 
death.  In the July 2004 letter, Dr. G.P. stated he agreed 
with Dr. P.D.'s opinion that "peripheral vascular disease 
was a contributing factor" in the veteran's death.

Conversely, in the September 2003 statement, Dr. J.M., a VA 
physician, concluded after reviewing the entire claims file 
that the veteran's "service connected conditions did not 
contribute to the lung cancer or materially hasten [his] 
death."  In January 2004, Dr. J.M. indicated he had reviewed 
the file and Dr. G.P.'s April 2003 letter before offering the 
unfavorable opinion.

And as alluded to, in May 2006, in response to a medical 
expert opinion request by the Board, Dr. D.L. opined, after 
reviewing the entire claims folder, that:

...

3.  The veteran's service connected 
condition of cold injury/peripheral 
neuropathy did not contribute or hasten 
his death.  In fact, there is little or 
no relationship between the veteran's 
"cold injury" and his coronary and 
peripheral vascular disease.  

4.  It is well studied that 
arteriosclerotic vascular disease is 
caused by the major risk factors 
including age, hypertension, smoking, 
high cholesterol, and diabetes.  The 
veteran's "peripheral vascular disease" 
is attributable to his long history of 
smoking and hypertension.  There is no 
scientific evidence linking "cold 
injury" to the development of vascular 
disease.  

5.  Since the veteran did not die of 
cardiac cause, it follows that Dr. 
Duffy's attempt to link the veteran's 
"peripheral vascular disease" - causing 
stress to his heart - therefore leading 
to his death, is remote and immaterial.  


For the following reasons and bases, the Board finds the 
opinions of Drs. J.M. and D.L. more persuasive than those of 
Drs. G.P. and P.D to the contrary.  This is because, while 
both Drs. G.P. and P.D. indicated the veteran's vascular 
disease contributed to his death, their opinions are 
critically flawed since they do not, in turn, state or even 
suggest the vascular disease was caused by or otherwise 
related to his service-connected disabilities.  The 
statements from all the doctors who have commented about this 
case, both favorably and unfavorably, mention either 
explicitly or certainly implicitly that vascular disease can 
have many different origins.  So the fact that neither Dr. 
G.P. nor P.D. related the veteran's vascular disease to his 
service-connected disabilities renders their medical opinions 
less probative than if this has been done.

In contrast, Drs. J.M. and D.L. both concluded after 
reviewing the entire claims file that the veteran's service-
connected disabilities did not contribute or hasten his 
death.  Dr. D.L. specifically stated there was little or no 
relationship between the veteran's "cold injury" and his 
coronary and peripheral vascular disease.  He went to state 
there was no scientific evidence linking "cold injury" to 
the development of vascular disease, and that the veteran's 
peripheral vascular disease was attributable to his long 
history of smoking and hypertension - neither of which 
relate back to his service in the military.

To the extent the widow-appellant, herself, contends the 
veteran's service-connected conditions caused or contributed 
to his death, it is now well established that laypersons 
without medical training and expertise, such as she, are not 
competent to comment on medical issues such as diagnosis, 
date of onset, or cause of a disability or death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions].  So 
unfortunately her allegations have no probative value.

A couple of final points worth mentioning, as the VHA 
specialist (Dr. D.L.) explained:

1.  The veteran did not die of a heart 
attack.  He did not have evidence of 
heart attack by symptoms or cardiac 
enzyme elevation prior to his death.  The 
immediate cause of his death appeared to 
be respiratory with evidence of infection 
and worsening hypoxemia.

2.  The term "cardiac arrest", used by 
the [veteran's] family as cause of death, 
is the final event in all deaths when the 
heart stops beating.  It does not mean 
that the patient died of a "heart 
attack".

...

And although, admittedly, this VHA specialist also indicated 
in closing that he nonetheless believes VA should consider 
helping the veteran's family to pay for his terminal 
hospitalization at the First Health Moore Regional Hospital 
in 2003, sad to say this is simply beyond the Board's 
province.

Therefore, for these reasons and bases, the Board concludes 
the preponderance of the evidence is against the widow-
appellant's claim for service connection for the cause of the 
veteran's death.  And since the preponderance of the evidence 
is against her claim, the benefit-of-the-doubt doctrine is 
inapplicable, and her claim must be denied.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


